EXAMINER’S COMMENT
Response to Amendment
	This action is in response to the applicant’s amendment received 04/13/2021. Claims 1-13 are pending.
Election/Restrictions
Claim 4 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 11/09/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/09/2020 is hereby withdrawn. Claims 1-3, directed to a non-elected invention is no longer withdrawn from consideration because the claims require all the limitations of allowable claim 4. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word

U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder
that is coupled with functional language without reciting sufficient structure to perform
the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: “a lock-and-release mechanism” (generic placeholder)
“by which the tunneling assembly is attached to the handle” (functional language) in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to
cover the corresponding structure described in the specification as performing the
claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 36 describes the lock-and-release mechanism comprising a block mounted within the handle shell coupled to a lever via a dowel.
If Applicant does not intend to have this/these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the
claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the
claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s)
sufficient structure to perform the claimed function so as to avoid it/them being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	EXAMINER'S AMENDMENT	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Klima on April 16, 2021.
The application has been amended as follows: 
Claim 1: “A method for positioning a medical device using a tool having a tunneling assembly and the detachable handle assembly of claim 4, the method comprising: positioning [[the]] a boring tip of the tunneling assembly…”
Claim 3 (line 5): “removing the tunneling assembly from [[with]] the advanced introducer sheath…”
Claim 8: “The handle assembly of claim 4, wherein the handle shell includes a handle channel, wherein the block defines a portion of [[a]] the handle channel, wherein the lever is rotatable to align the portion of the handle channel defined by the block to [[a]] another portion of the handle channel.”
Claim 11 (line 3): “and coplanar with [[the]] a distal portion of a tubular member…”
Claim 13: “The handle assembly of claim 9, wherein the handle shell includes a handle channel, wherein the block defines a portion of [[a]] the handle channel, wherein handle channel defined by the block to [[a]] another portion of the handle channel.”
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a detachable handle assembly comprising a lock and release mechanism comprising a movable block mounted within the handle shell and coupled to a lever via a dowel, the lock-and-release mechanism configured to attach the tunneling assembly to the handle.
	Regarding claims 9-13, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a lock-and-release mechanism by which the tunneling assembly is attached to the handle assembly as interpreted under 112(f) in which the applicant discloses in paragraph 36 that the lock-and-release mechanism comprises a block mounted within a handle shell coupled to a lever via a dowel. 
Closest prior art Kimball et al. (US Pub. No. 2013/0253480) discloses a detachable handle assembly (101) for a tool, the detachable handle assembly comprising a lever (103) for attaching and detaching the tool (for example, tool 102), and a knob (136) that interlocks with the tool (via 142 on 140), the knob (136) being configured for engagement by fingers of an adult hand (the outside surface of 136 can be engaged by fingers of an adult) to apply force to rotate the tool (for example, see Figures 3A-3B and paragraph 40). Although Kimball discloses a lever for attaching and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 16, 2021